Exhibit 10.21

 

SUBSIDIARY GUARANTY AGREEMENT

 

Dated as of January 30, 2008

 

from

 

THE SUBSIDIARY GUARANTORS NAMED HEREIN

 

for the benefit of

 

THE HOLDERS OF THE NOTES

 

RE:

 

$60,000,000 7.17% SENIOR NOTES DUE JANUARY 30, 2013

 

OF

 

GFI GROUP INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

SECTION 1.

 

GUARANTY

 

1

 

 

 

 

 

SECTION 2.

 

REPRESENTATIONS AND WARRANTIES

 

2

 

 

 

 

 

SECTION 3.

 

SUBSIDIARY GUARANTOR’S OBLIGATIONS UNCONDITIONAL

 

5

 

 

 

 

 

SECTION 4.

 

FULL RECOURSE OBLIGATIONS; PARI PASSU RANKING

 

10

 

 

 

 

 

SECTION 5.

 

WAIVER

 

10

 

 

 

 

 

SECTION 6.

 

WAIVER OF SUBROGATION

 

11

 

 

 

 

 

SECTION 7.

 

SUBORDINATION

 

12

 

 

 

 

 

SECTION 8.

 

EFFECT OF BANKRUPTCY PROCEEDINGS, ETC

 

12

 

 

 

 

 

SECTION 9.

 

TERM OF GUARANTY

 

13

 

 

 

 

 

SECTION 10.

 

CONTRIBUTION

 

13

 

 

 

 

 

SECTION 11.

 

LIMITATION OF LIABILITY

 

13

 

 

 

 

 

SECTION 12.

 

NEGATIVE PLEDGE

 

14

 

 

 

 

 

SECTION 13.

 

SUPPLEMENTAL AGREEMENT

 

14

 

 

 

 

 

SECTION 14.

 

DEFINITIONS AND TERMS GENERALLY

 

14

 

 

 

 

 

SECTION 15.

 

NOTICES

 

15

 

 

 

 

 

SECTION 16.

 

AMENDMENTS, ETC

 

16

 

 

 

 

 

SECTION 17.

 

CONSENT TO JURISDICTION; SERVICE OF PROCESS

 

16

 

i

--------------------------------------------------------------------------------


 

SECTION 18.

 

WAIVER OF JURY TRIAL

 

17

 

 

 

 

 

SECTION 19.

 

SURVIVAL

 

17

 

 

 

 

 

SECTION 20.

 

SEVERABILITY

 

17

 

 

 

 

 

SECTION 21.

 

SUCCESSORS AND ASSIGNS

 

17

 

 

 

 

 

SECTION 22.

 

TABLE OF CONTENTS; HEADINGS

 

18

 

 

 

 

 

SECTION 23.

 

COUNTERPARTS

 

18

 

 

 

 

 

SECTION 24.

 

GOVERNING LAW

 

18

 

 

 

 

 

SECTION 25.

 

RELEASE

 

18

 

 

 

 

 

SECTION 26.

 

COVENANT COMPLIANCE

 

18

 

 

 

 

 

SECTION 27.

 

APPOINTMENT OF PROCESS AGENT

 

18

 

ii

--------------------------------------------------------------------------------


 

THIS SUBSIDIARY GUARANTY AGREEMENT, dated as of January 30, 2008 (the
“Guaranty”), from each of:

 

(i)

 

GFI Group LLC, a New York limited liability company;

(ii)

 

GFINET Inc., a Delaware corporation;

(iii)

 

GFI Brokers LLC, a Delaware limited liability company;

(iv)

 

Interactive Ventures LLC, a Delaware limited liability company;

(v)

 

Fenics Software Inc., a Delaware corporation;

(vi)

 

Amerex Brokers, LLC., a Delaware limited liability company

(vii)

 

such Subsidiaries as shall become parties hereto in accordance with Section 13
hereof (each a “Subsidiary Guarantor” and collectively the “Subsidiary
Guarantors”),

 

for the benefit of the holders from time to time of the Notes (as defined below)
(the “Holders”).  Capitalized terms used herein are defined in Section 14 hereof
or the Note Purchase Agreement referred to below.

 

WHEREAS, GFI Group Inc., a Delaware corporation (the “Company”) will authorize
the issue and sale of $60,000,000 7.17% Senior Notes due January 30, 2013 (the
“Notes”) pursuant to a Note Purchase Agreement, dated as of the date hereof (as
amended, modified or supplemented from time to time, the “Note Purchase
Agreement”) among the Company and the purchasers named therein.

 

WHEREAS, each of the Subsidiary Guarantors is a Subsidiary of the Company.

 

WHEREAS, the Company has agreed that certain of its Subsidiaries will guarantee
the Company’s obligations under and in accordance with the Notes, the Note
Purchase Agreement and the Collateral Documents.

 

WHEREAS, the Subsidiary Guarantors each acknowledge that it will derive
substantial benefits from the issuance of the Notes and the execution and
delivery of each Note Document.

 

NOW, THEREFORE, in consideration of the premises and to induce the Holders to
purchase the Notes, each of the Subsidiary Guarantors, intending to be legally
bound, hereby agrees for the benefit of the Holders, as follows:

 

SECTION 1.                                                 GUARANTY.

 

Each Subsidiary Guarantor with all other Subsidiary Guarantors, hereby
absolutely, unconditionally and irrevocably guarantees, jointly and severally,
as a primary obligor and not merely as a surety, to each Holder and its
successors and assigns, the full and punctual payment and performance when due,
whether at stated maturity, by acceleration or otherwise, of the principal of
and Make-Whole Amount (if any), and interest on (including, without limitation,
interest, whether or not an allowable claim, accruing after the date of filing
of any petition in

 

--------------------------------------------------------------------------------


 

bankruptcy, or the commencement of any bankruptcy, insolvency or similar
proceeding relating to the Company) the Notes and all other amounts payable by
the Company under the Note Documents and all other obligations, agreements and
covenants of the Company now or hereafter existing under the Note Documents
whether for principal, Make-Whole Amount, interest (including interest accruing
or becoming owing both prior to and subsequent to the commencement of any
proceeding against or with respect to the Company under any chapter of the
Bankruptcy Code), indemnification payments, expenses (including reasonable
attorneys’ fees and expenses) or otherwise, and all reasonable costs and
expenses, if any, incurred by any Holder in connection with enforcing any rights
under the Note Documents to which the Subsidiary Guarantors are a party (all
such obligations being the “Guaranteed Obligations”), and agrees to pay any and
all reasonable expenses incurred by each Holder in enforcing this Guaranty;
provided that, notwithstanding anything contained herein and in the Note
Documents to the contrary, the maximum liability of each Subsidiary Guarantor
hereunder and under the Note Documents shall in no event exceed such Guarantor’s
Maximum Guaranteed Amount, and provided further, each Subsidiary Guarantor shall
be unconditionally required to pay all amounts demanded of it hereunder prior to
any determination of such Maximum Guaranteed Amount and the recipient of such
payment, if so required by a final non-appealable order of a court of competent
jurisdiction, shall then be liable for the refund of any excess amounts.  If any
such rebate or refund is ever required, all other Subsidiary Guarantors (and the
Company) shall be fully liable for the repayment thereof to the maximum extent
allowed by applicable law.  This Guaranty is an absolute, unconditional, present
and continuing guaranty of payment and not of collectibility and is in no way
conditioned upon any attempt to collect from the Company or any other action,
occurrence or circumstance whatsoever.  Each Subsidiary Guarantor agrees that
the Guaranteed Obligations may at any time and from to time exceed the Maximum
Guaranteed Amount of such Subsidiary Guarantor without impairing this Guaranty
or affecting the rights and remedies of the Holders hereunder.

 

Notwithstanding any stay, injunction or other prohibition preventing such action
against the Company, if for any reason whatsoever the Company shall fail or be
unable duly, punctually and fully to perform and (in the case of the payment of
Guaranteed Obligations) pay such amounts as and when the same shall become due
and (in the case of the payment of Guaranteed Obligations) payable or to perform
or comply with any other Guaranteed Obligation, whether or not such failure or
inability shall constitute an “Event of Default” under the Note Documents, each
Subsidiary Guarantor will forthwith (in the case of the payment of Guaranteed
Obligations) pay or cause to be paid such amounts to the Holders, in lawful
money of the United States of America, at the place specified in the Note
Purchase Agreement, or perform or comply with such Guaranteed Obligations or
cause such Guaranteed Obligations to be performed or complied with, (in the case
of the payment of Guaranteed Obligations) together with interest (in the amounts
and to the extent required under the relevant Notes) on any amount due and
owing.

 

SECTION 2.                                                 REPRESENTATIONS AND
WARRANTIES.

 

Each Subsidiary Guarantor hereby represents and warrants as follows:

 

2

--------------------------------------------------------------------------------


 

(a)       All representations and warranties contained in the Note Documents
that relate to such Subsidiary Guarantor are true and correct in all respects
and are incorporated by reference with the same force and effect as though set
forth herein in full.

 

(b)       Such Subsidiary Guarantor acknowledges that any default in the due
observance or performance by such Subsidiary Guarantor of any covenant,
condition or agreement contained herein or in any Collateral Document to which
it is a party (if, after the running of any applicable notice and opportunity to
cure periods provided in the Note Purchase Agreement, such default or event of
default remains uncured) shall constitute an Event of Default.

 

(c)       There are no conditions precedent to the effectiveness of this
Guaranty or any other Note Document to which it is a party that have not been
satisfied or expressly waived.

 

(d)       Such Subsidiary Guarantor has, independently and without reliance upon
the Holders and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Guaranty and any other Note Document to which it is a party.  Such Subsidiary
Guarantor has investigated fully the benefits and advantages which will be
derived by it from execution of this Guaranty and any other Note Document to
which it is a party as a condition precedent to the issue, sale and purchase of
the Notes by the Holders, and the Board of Directors/Managers of such Subsidiary
Guarantor has decided that a direct and/or an indirect benefit will accrue to
such Subsidiary Guarantor by reason of the execution of this Guaranty and any
other Note Document to which it is a party as a condition precedent to the
issue, sale and purchase of the Notes by the Holders.

 

(e)       (i) This Guaranty is not given with actual intent to hinder, delay or
defraud any Person to which such Subsidiary Guarantor is or will become, on or
after the date hereof, indebted; (ii) such Subsidiary Guarantor has received
consideration in exchange for the giving of this Guaranty; (iii) such Subsidiary
Guarantor is not insolvent on the date hereof and will not become insolvent as a
result of the giving of this Guaranty; (iv) such Subsidiary Guarantor is not
engaged in a business or transaction, nor is about to engage in a business or
transaction, for which any property remaining with such Subsidiary Guarantor
constitutes an unreasonably small amount of capital; and (v) such Subsidiary
Guarantor does not intend to incur debts that will be beyond such Subsidiary
Guarantor’s ability to pay as such debts mature.

 

(f)        Such Subsidiary Guarantor is a corporation or other legal entity duly
organized and validly existing under the laws of its state of organization, and
has the requisite power, authority and legal right under the laws of its state
of organization to conduct its business as presently conducted and to execute,
deliver and perform its obligations under this Guaranty.

 

(g)       The execution, delivery and performance of this Guaranty have been
duly authorized by all necessary corporate action on the part of such Subsidiary
Guarantor, and does not require any consent or approval of, or the giving of
notice to, or the taking of any other action in respect of, any stockholder or
trustee or holder of any indebtedness or obligations of such Subsidiary
Guarantor except to the extent it has been previously obtained.  This Guaranty
constitutes a legal, valid and binding obligation of such Subsidiary Guarantor,
enforceable against such Subsidiary Guarantor in accordance with its terms,
except that such enforceability is

 

3

--------------------------------------------------------------------------------


 

subject to any limitations arising from bankruptcy, insolvency, liquidation,
moratorium, reorganization and other similar laws of general application
relating to or affecting the rights of creditors or pledgees and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

(h)       The execution, delivery and performance of this Guaranty do not and
will not conflict with or result in any violation of or default under any
provision of the Articles of Incorporation or by-laws or partnership agreement,
as the case may be, of such Subsidiary Guarantor, or any indenture, mortgage,
deed of trust, instrument, law, rule or regulation binding on such Subsidiary
Guarantor or to which such Subsidiary Guarantor is a party.

 

(i)        The execution, delivery and performance of this Guaranty do not and
will not result in violation of any judgment or order applicable to such
Subsidiary Guarantor or result in the creation or imposition of any Lien on any
of the properties or revenues of such Subsidiary Guarantor pursuant to any
requirement of law or any indenture, mortgage, deed of trust or other instrument
to which such Subsidiary Guarantor is a party.

 

(j)        The execution, delivery and performance of this Guaranty do not and
will not conflict with and do not and will not require any consent, approval or
authorization of, or registration or filing with, any governmental authority or
agency of the state of organization of such Subsidiary Guarantor or of the
United States or any State.

 

(k)       There are no pending or, to the knowledge of such Subsidiary
Guarantor, threatened actions or proceedings against or affecting such
Subsidiary Guarantor or any of its properties by or before any court or
administrative agency or arbiter that would adversely affect the ability of such
Subsidiary Guarantor to perform its obligations hereunder or call into question
the validity or enforceability of this Guaranty.

 

(l)        Such Subsidiary Guarantor’s obligations under this Guaranty are at
least pari passu in right of payment with all other Senior Secured Indebtedness
(actual or contingent).

 

(m)      No Subsidiary Guarantor is in breach of or default under or with
respect to any instrument, document or agreement binding upon such Subsidiary
Guarantor which breach or default is reasonably probable to have a Material
Adverse Effect or result in the creation of a Lien on any property of such
Subsidiary Guarantor other than Liens permitted under Section 10.5 of the Note
Purchase Agreement.  Such Subsidiary Guarantor is in compliance with all
applicable requirements of law except such non-compliance as would not have a
Material Adverse Effect.

 

(n)       The execution, delivery and performance by each Subsidiary Guarantor
of this Guaranty will not render such Subsidiary Guarantor insolvent, nor is it
being made in contemplation of such Subsidiary Guarantor’s insolvency, and such
Subsidiary Guarantor does not have unreasonably small capital.

 

4

--------------------------------------------------------------------------------


 

SECTION 3.                                                 SUBSIDIARY
GUARANTOR’S OBLIGATIONS UNCONDITIONAL.

 

(a)           This Guaranty shall constitute a guarantee of payment, performance
and compliance and not of collection, and each Subsidiary Guarantor specifically
agrees that it shall not be necessary, and that such Subsidiary Guarantor shall
not be entitled to require, before or as a condition of enforcing the liability
of such Subsidiary Guarantor under this Guaranty or requiring payment or
performance of the Guaranteed Obligations by any Subsidiary Guarantor hereunder,
or at any time thereafter, that any Holder:  (a) file suit or proceed to obtain
or assert a claim for personal judgment against the Company or any other Person
that may be liable for or with respect to any Guaranteed Obligation; (b) make
any other effort to obtain payment or performance of any Guaranteed Obligation
from the Company or any other Person that may be liable for or with respect to
such Guaranteed Obligation, except for the making of the demands, when
appropriate, described in Section 1; (c) foreclose against, or seek to realize
upon security now or hereafter existing for such Guaranteed Obligations;
(d) except to the extent set forth in Section 1, exercise or assert any other
right or remedy to which such Holder is or may be entitled in connection with
any Guaranteed Obligation or any security or other guaranty therefor; or
(e) assert or file any claim against the assets of the Company or any other
Person liable for any Guaranteed Obligation.  Each Subsidiary Guarantor agrees
that this Guaranty shall be continuing, and that the Guaranteed Obligations will
be paid and performed in accordance with their terms and the terms of this
Guaranty, and are the primary, absolute and unconditional obligations of such
Subsidiary Guarantor, irrespective (to the extent permitted by applicable law)
of the value, genuineness, validity, legality, regularity or enforceability or
lack thereof of any part of the Guaranteed Obligations or any agreement or
instrument relating to the Guaranteed Obligations or this Guaranty, or the
existence of any indemnities with respect to the existence of any other
guarantee of or security for any of the Guaranteed Obligations, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 3 that the obligations of each
Subsidiary Guarantor hereunder shall be irrevocable, primary, absolute and
unconditional under any and all circumstances.

 

(b)           Each Subsidiary Guarantor hereby expressly waives notice of
acceptance of and reliance upon this Guaranty, diligence, presentment, demand of
payment or performance, protest and all other notices (except as otherwise
provided for in Section 1) whatsoever, any requirement that the Holders exhaust
any right, power or remedy or proceed against the Company or against any other
Person under any other guarantee of, or security for, or any other agreement,
regarding any of the Guaranteed Obligations.  Each Subsidiary Guarantor further
agrees that, subject solely to the requirement of making demands under
Section 1, the occurrence of any event or other circumstance that might
otherwise vary the risk of the Company or such Subsidiary Guarantor or
constitute a defense (legal or equitable) available to, or a discharge of, or a
counterclaim or right of set-off by, the Company or such Subsidiary Guarantor
(other than the full and indefeasible due payment and performance of the
Guaranteed Obligations), shall not affect the liability of such Subsidiary
Guarantor hereunder.

 

(c)           The obligations of each Subsidiary Guarantor under this Guaranty
are not subject to any counterclaim, set-off, deduction, diminution, abatement,
recoupment, suspension,

 

5

--------------------------------------------------------------------------------


 

deferment or defense based upon any claim such Subsidiary Guarantor or any other
Person may have against the Company, any Holder or any other Person, and (to the
extent permitted by applicable law) shall remain in full force and effect
without regard to, and shall not be released, discharged or in any way affected
by, any circumstances or condition whatsoever (whether or not such Subsidiary
Guarantor or the Company shall have any knowledge or notice thereof), including:

 

(i)           any renewal, extension, modification, increase, decrease,
alteration or rearrangement of all or any part of the Guaranteed Obligations or
any instrument executed in connection therewith, or any contract or
understanding with the Company, the Holders, or any of them, or any other
Person, pertaining to the Guaranteed Obligations;

 

(ii)          any adjustment, indulgence, forbearance or compromise that might
be granted or given by any Holder to the Company or any other Person liable on
the Guaranteed Obligations, or the failure of any Holder to assert any claim or
demand or to exercise any right or remedy against the Company or any other
Person under the provisions of the Note Documents or otherwise; or any
rescission, waiver, amendment or modification of, or any release from any of the
terms or provisions of, the Note Documents, any guarantee or any other
agreement;

 

(iii)         the insolvency, bankrptcy arangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of the Company or any
other Person at any time liable for the payment of all or part of the Guaranteed
Obligations; or any change, restructuring or termination of the existence of the
Company or any other such Person, or any sale, lease or transfer of any or all
of the assets of the Company or any other such Person, or any change in the
shareholders, partners, or members of the Company or any other such Person; or
any default, failure or delay, willful or otherwise, in the performance of the
Guaranteed Obligations;

 

(iv)        the invalidity, illegality or unenforceability of all or any part of
the Guaranteed Obligations, or any document or agreement executed in connection
with the Guaranteed Obligations, for any reason whatsoever, including the fact
that the Guaranteed Obligations, or any part thereof, exceed the amount
permitted by law, the act of creating the Guaranteed Obligations or any part is
ultra vires, the officers or representatives executing the documents or
otherwise creating the Guaranteed Obligations acted in excess of their
authority, the Guaranteed Obligations violate applicable usury laws, the Company
or any other Person has valid defenses, claims or offsets (whether at law, in
equity or by agreement) which render the Guaranteed Obligations wholly or
partially uncollectible from the Company or any other Person, the creation,
performance or repayment of the Guaranteed Obligations (or the execution,
delivery and performance of any document or instrument representing part of the
Guaranteed Obligations or executed in connection with the Guaranteed Obligations
or given to secure the repayment of the Guaranteed Obligations) is illegal,
uncollectible, legally impossible or unenforceable, or the documents or
instruments pertaining to the Guaranteed Obligations have been forged or
otherwise are irregular or not genuine or authentic;

 

6

--------------------------------------------------------------------------------


 

(v)         any full or partial release of the liability of the Company on the
Guaranteed Obligations or any part thereof, of any co-guarantors, or of any
other Person now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Guaranteed Obligations or any part thereof, it being recognized,
acknowledged and agreed by each Subsidiary Guarantor that such Subsidiary
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other Person, and such Subsidiary Guarantor has not
been induced to enter into this Guaranty on the basis of a contemplation,
belief, understanding or agreement that any parties other than the Company will
be liable to perform the Guaranteed Obligations, or that the Holders will look
to other parties to perform the Guaranteed Obligations;

 

(vi)        the taking or accepting of any other security, collateral or
guaranty, or other assurance of payment, for all or any part of the Guaranteed
Obligations;

 

(vii)       any release, surrender, exchange, subordination, deterioration,
waste, loss or impairment (including negligent, unreasonable or unjustifiable
impairment) of any collateral, property or security, at any time existing in
connection with, or assuring or securing payment of, all or any part of the
Guaranteed Obligations;

 

(viii)      the failure of any Holder or any other Person to exercise diligence
or reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of such collateral, property or
security;

 

(ix)         the fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Subsidiary Guarantor
that such Subsidiary Guarantor is not entering into this Guaranty in reliance
on, or in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any of the collateral;

 

(x)          any payment by the Company to any Holder being held to constitute a
preference under any Fraudulent Conveyance Law, or for any reason any Holder
being required to refund such payment or pay such amount to the Company or
someone else;

 

(xi)         any other action taken or omitted to be taken with respect to the
Guaranteed Obligations, or the security and collateral therefor, whether or not
such action or omission prejudices such Subsidiary Guarantor or increases the
likelihood that such Subsidiary Guarantor will be required to pay the Guaranteed
Obligations pursuant to the terms hereof, it being the unambiguous and
unequivocal intention of such Subsidiary Guarantor that it shall be obligated to
pay the Guaranteed Obligations when due, notwithstanding any occurrence,
circumstance, event, action or omission whatsoever, whether or not contemplated,
and whether or not otherwise or particularly described herein, except for the
full and final payment and satisfaction of the Guaranteed Obligations in cash;

 

7

--------------------------------------------------------------------------------


 

(xii)        the fact that all or any of the Guaranteed Obligations cease to
exist by operation of law, including by way of a discharge, limitation or
tolling thereof under applicable bankruptcy laws;

 

(xiii)       any other circumstance (including any statute of limitations) that
might in any manner or to any extent otherwise constitute a defense available
to, vary the risk of, or operate as a discharge of, the Company or any Person as
a matter of law or equity;

 

(xiv)       any merger or consolidation of the Company or any Subsidiary
Guarantor into or with any other Person or any sale, lease or transfer of any of
the assets of the Company to any other Person;

 

(xv)        any change in the ownership of any shares of capital stock of the
Company, or any change in the relationship between the Company and such
Subsidiary Guarantor or any termination of any such relationship;

 

(xvi)       any default, failure or delay, willful or otherwise, in the
performance by the Company, any Subsidiary Guarantor or any other Person of any
obligations of any kind or character whatsoever under the Note Documents or any
other agreement;

 

(xvii)      any merger or consolidation of the Company or any Subsidiary
Guarantor or any other Person into or with any other Person or any sale, lease,
transfer or other disposition of any of the assets of the Company, any
Subsidiary Guarantor or any other Person to any other Person, or any change in
the ownership of any shares or partnership interests of the Company, any
Subsidiary Guarantor or any other Person;

 

(xviii)     in respect of the Company, any Subsidiary Guarantor or any other
Person, any change of circumstances, whether or not foreseen or foreseeable,
whether or not imputable to the Company, any Subsidiary Guarantor or any other
Person, or other impossibility of performance through fire, explosion, accident,
labor disturbance, floods, droughts, embargoes, wars (whether or not declared),
civil commotion, acts of God or the public enemy, delays or failure of suppliers
or carriers, inability to obtain materials, action of any Federal or state
regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company, any Subsidiary Guarantor or any other Person and whether or not of
the kind hereinbefore specified; or

 

(xix)       any other occurrence, circumstance, or event whatsoever, whether
similar or dissimilar to the foregoing, whether foreseen or unforeseen, and any
other circumstance which might otherwise constitute a legal or equitable defense
or discharge of the liabilities of a guarantor or surety or which might
otherwise limit recourse against such Subsidiary Guarantor;

 

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations

 

8

--------------------------------------------------------------------------------


 

of each Subsidiary Guarantor shall be absolute and unconditional and shall not
be discharged, impaired or varied except by the payment and performance of all
obligations of the Company under the Note Documents in accordance with their
respective terms as each may be amended or modified from time to time.  Without
limiting the foregoing, it is understood that repeated and successive demands
may be made and recoveries may be had hereunder as and when, from time to time,
the Company or any Subsidiary Guarantor shall default under or in respect of the
terms of the Note Purchase Agreement and that notwithstanding recovery hereunder
for or in respect of any given default or defaults by the Company or any
Subsidiary Guarantor under the Note Purchase Agreement, this Guaranty shall
remain in full force and effect and shall apply to each and every subsequent
default.  All waivers herein contained shall be without prejudice to the Holders
at their respective options to proceed against the Company, any Subsidiary
Guarantor or other Person, whether by separate action or by joinder.

 

(d)           Each Subsidiary Guarantor hereby consents and agrees that any
Holder or Holders from time to time, with or without any further notice to or
assent from any other Subsidiary Guarantor may, without in any manner affecting
the liability of any Subsidiary Guarantor under this Guaranty, and upon such
terms and conditions as any such Holder or Holders may deem advisable:

 

(i)           extend in whole or in part (by renewal or otherwise), modify,
change, compromise, release or extend the duration of the time for the
performance or payment of any debt, liability or obligation of the Company or
any other Subsidiary Guarantor or of any other Person secondarily or otherwise
liable for any debt, liability or obligations of the Company on the Note
Documents, or waive any Default or Event of Default with respect thereto, or
waive, modify, amend or change any provision of any other agreement or waive any
provision of this Guaranty or any other Note Document; or

 

(ii)          sell, release, surrender, modify, impair, exchange or substitute
any and all property, of any nature and from whomsoever received, held by, or
for the benefit of, any such Holder as direct or indirect security for the
payment or performance of any debt, liability or obligation of the Company, any
Subsidiary Guarantor or of any other Person secondarily or otherwise liable for
any debt, liability or obligation of the Company on the Note Documents; or

 

(iii)         settle, adjust or compromise any claim of the Company or any
Subsidiary Guarantor against any other Person secondarily or otherwise liable
for any debt, liability or obligation of the Company on the Note Documents.

 

Each Subsidiary Guarantor hereby ratifies and confirms any such extension,
renewal, change, sale, release, waiver, surrender, exchange, modification,
amendment, impairment, substitution, settlement, adjustment, compromise and that
the same shall be binding upon it, and hereby waives, to the fullest extent
permitted by law, any and all defenses, counterclaims or offsets which it might
or could have by reason thereof, it being understood that such Subsidiary
Guarantor shall at all times be bound by this Guaranty and remain liable
hereunder.

 

9

--------------------------------------------------------------------------------


 

(e)           All rights of any Holder may be transferred or assigned at any
time in accordance with the Note Purchase Agreement and shall be considered to
be transferred or assigned at any time or from time to time upon the transfer of
such Note in accordance with the Note Purchase Agreement without the consent of
or notice to the Subsidiary Guarantors under this Guaranty.

 

(f)            No Holder shall be under any obligation:  (i) to marshal any
assets in favor of the Subsidiary Guarantors or in payment of any or all of the
liabilities of the Company or any Subsidiary Guarantor under or in respect of
the Notes or the obligations of the Company and the Subsidiary Guarantors under
the Note Documents or (ii) to pursue any other remedy that the Subsidiary
Guarantors may or may not be able to pursue themselves and that may lighten the
Subsidiary Guarantors’ burden, any right to which each Subsidiary Guarantor
hereby expressly waives.

 

SECTION 4.                                                 FULL RECOURSE
OBLIGATIONS; PARI PASSU RANKING.

 

Subject to the Maximum Guaranteed Amount specified above, the obligations of
each Subsidiary Guarantor set forth herein constitute the full recourse
obligations of such Subsidiary Guarantor enforceable against it to the full
extent of all its assets and properties.

 

The respective obligations under the Note Documents of the Subsidiary Guarantors
are and at all times shall be secured by a first priority perfected lien on the
Collateral purported to be pledged in favor of the Collateral Agent under the
Collateral Documents, that permits the holders of Notes to share in any proceeds
thereof on a parity with the Bank Lenders and other creditors party to the
Intercreditor Agreement, subject in each case to permitted liens (if any)
expressly permitted by the Collateral Documents.

 

SECTION 5.                                                 WAIVER.

 

Each Subsidiary Guarantor unconditionally waives, to the extent permitted by
applicable law:

 

(a)        notice of any of the matters referred to in Section 3;

 

(b)        notice to such Subsidiary Guarantor of the incurrence of any of the
Guaranteed Obligations, notice to such Subsidiary Guarantor of any breach or
default by the Company or such Subsidiary Guarantor with respect to any of the
Guaranteed Obligations or any other notice that may be required, by statute,
rule of law or otherwise, to preserve any rights of any Holder against such
Subsidiary Guarantor;

 

(c)        presentment to the Company or such Subsidiary Guarantor or of payment
from the Company or such Subsidiary Guarantor with respect to any Note or other
Guaranteed Obligation or protest for nonpayment or dishonor;

 

10

--------------------------------------------------------------------------------


 

                   (d)        any right to the enforcement, assertion, exercise
or exhaustion by any Holder of any right, power, privilege or remedy conferred
in any Note Document or otherwise;

 

                   (e)         any requirement of diligence on the part of any
Holder;

 

                   (f)         any requirement to mitigate the damages resulting
from any default under the Note Documents;

 

                   (g)        any notice of any sale, transfer or other
disposition of any right, title to or interest in any Note or other Guaranteed
Obligation by any Holder, assignee or participant thereof, or in the Note
Purchase Agreement;

 

                   (h)        any release of any Subsidiary Guarantor from its
obligations hereunder resulting from any loss by it of its rights of subrogation
hereunder; and

 

                   (i)          any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge, release or defense of a
guarantor or surety or which might otherwise limit recourse against such
Subsidiary Guarantor.

 

SECTION 6.                                WAIVER OF SUBROGATION.

 

Notwithstanding any payment or payments made by any Subsidiary Guarantor
hereunder, or any application by any Holder of any security or of any credits or
claims, no Subsidiary Guarantor will assert or exercise any rights of any Holder
or of such Subsidiary Guarantor against the Company to recover the amount of any
payment made by such Subsidiary Guarantor to any Holder hereunder by way of any
claim, remedy or subrogation, reimbursement, exoneration, contribution,
indemnity, participation or otherwise arising by contract, by statute, under
common law or otherwise, and such Subsidiary Guarantor shall not have any right
of recourse to or any claim against assets or property of the Company, in each
case unless and until the Guaranteed Obligations have been paid in full.  Until
such time (but not thereafter), each Subsidiary Guarantor hereby expressly
waives any right to exercise any claim, right or remedy which such Subsidiary
Guarantor may now have or hereafter acquire against the Company or any other
Subsidiary Guarantor that arises under the Note Documents or from the
performance by any Subsidiary Guarantor of the guaranty hereunder including any
claim, remedy or right of subrogation, reimbursement, exoneration, contribution,
indemnification or participation in any claim, right or remedy of any Holder
against the Company or any Subsidiary Guarantor, or any security that any Holder
now has or hereafter acquires, whether or not such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise.  If any
amount shall be paid to a Subsidiary Guarantor by the Company or another
Subsidiary Guarantor after payment in full of the Guaranteed Obligations, and
all or any portion of the Guaranteed Obligations shall thereafter be reinstated
in whole or in part and any Holder is required to repay any sums received by any
of them in payment of the Guaranteed Obligations, this Guaranty shall be
automatically reinstated and such amount shall be held in trust for the benefit
of the Holders and shall forthwith be paid to the Holders to be credited and
applied to the Guaranteed Obligations, whether matured or unmatured.  The
provisions of this paragraph shall survive the

 

11

--------------------------------------------------------------------------------


 

termination of this Guaranty, and any satisfaction and discharge of the Company
by virtue of any payment, court order or any Federal or state law.

 

SECTION 7.                                SUBORDINATION.

 

If any Subsidiary Guarantor is or becomes the holder of any indebtedness payable
by the Company or another Subsidiary Guarantor, each Subsidiary Guarantor hereby
subordinates all such indebtedness owing to it from the Company or such other
Subsidiary Guarantor to all indebtedness of the Company to the Holders, and
agrees that, during the continuance of any Event of Default, it shall not accept
any payment on the same until payment in full of the Guaranteed Obligations and
shall in no circumstance whatsoever attempt to set-off or reduce any obligations
hereunder because of such indebtedness.  If any amount shall nevertheless be
paid in violation of the foregoing to a Subsidiary Guarantor by the Company or
another Subsidiary Guarantor prior to payment in full of the Guaranteed
Obligations, such amount shall be held in trust for the benefit of the Holders
and shall forthwith be paid to the Holders to be credited and applied to the
Guaranteed Obligations, whether matured or unmatured.

 

SECTION 8.                                EFFECT OF BANKRUPTCY PROCEEDINGS, ETC.

 

                    (a)       If after receipt of any payment of, or proceeds of
any security applied (or intended to be applied) to the payment of all or any
part of, the Guaranteed Obligations, any Holder is for any reason compelled to
surrender or voluntarily surrenders (under circumstances in which it believes it
could reasonably be expected to be so compelled if it did not voluntarily
surrender), such payment or proceeds to any Person (i) because such payment or
application of proceeds is or may be avoided, invalidated, declared fraudulent,
set aside, determined to be void or voidable as a preference, fraudulent
conveyance, fraudulent transfer, impermissible set-off or a diversion of trust
funds or (ii) for any other similar reason, including, without limitation,
(x) any judgment, decree or order of any court or administrative body having
jurisdiction over any Holder or any of their respective properties or (y) any
settlement or compromise of any such claim effected by any Holder with any such
claimant (including the Company), then the Guaranteed Obligations or part
thereof intended to be satisfied shall be reinstated and continue, and this
Guaranty shall continue in full force as if such payment or proceeds had not
been received, notwithstanding any revocation thereof or the cancellation of any
Note or any other instrument evidencing any Guaranteed Obligations or otherwise,
and the Subsidiary Guarantors, jointly and severally, shall be liable to pay the
Holders, and hereby do indemnify the Holders and hold them harmless for, the
amount of such payment or proceeds so surrendered and all expenses (including
reasonable attorneys’ fees, court costs and expenses attributable thereto)
incurred by any Holder in defense of any claim made against any of them that any
payment or proceeds received by any Holder in respect of all or part of the
Guaranteed Obligations must be surrendered.  The provisions of this paragraph
shall survive the termination of this Guaranty, and any satisfaction and
discharge of the Company by virtue of any payment, court order or any Federal or
state law.

 

                (b)       If an event permitting the acceleration of the
maturity of any of the Guaranteed Obligations shall at any time have occurred
and be continuing, and such acceleration shall at such time be prevented by
reason of the pendency against the Company or any other Person of any

 

12

--------------------------------------------------------------------------------


 

case or proceeding contemplated by Section 8(a) hereof, then, for the purpose of
defining the obligation of any Subsidiary Guarantor under this Guaranty, the
maturity of the principal amount of the Guaranteed Obligations shall be deemed
to have been accelerated with the same effect as if an acceleration had occurred
in accordance with the terms of such Guaranteed Obligations, and such Subsidiary
Guarantor shall forthwith pay such principal amount, all accrued and unpaid
interest thereon, and all other Guaranteed Obligations, due or that would have
become due but for such case or proceeding, without further notice or demand.

 

SECTION 9.                                TERM OF GUARANTY.

 

This Guaranty and all guarantees, covenants and agreements of each Subsidiary
Guarantor contained herein shall continue in full force and effect and shall not
be discharged until such time as all of the principal of and interest on the
Notes, the other Guaranteed Obligations and other independent payment
obligations of such Subsidiary Guarantor under this Guaranty shall be paid in
cash and performed in full, and all of the agreements of each of the other
Subsidiary Guarantors hereunder shall be duly paid in cash and performed in
full.

 

SECTION 10.                          CONTRIBUTION.

 

In order to provide for just and equitable contribution among the Subsidiary
Guarantors, each Subsidiary Guarantor agrees that, to the extent any Subsidiary
Guarantor makes any payment hereunder on any date which, when added to all
preceding payments made by such Subsidiary Guarantor hereunder, would result in
the aggregate payments by such Subsidiary Guarantor hereunder exceeding its
Percentage (as defined below) of all payments then or theretofore made by all
Subsidiary Guarantors hereunder, such Subsidiary Guarantor shall have a right of
contribution against each other Subsidiary Guarantor whose aggregate payments
then or theretofore made hereunder are less than its Percentage of all payments
by all Subsidiary Guarantors then or theretofore made hereunder, in an amount
such that, after giving effect to any such contribution rights, each Subsidiary
Guarantor will have paid only its Percentage of all payments by all Subsidiary
Guarantors then or theretofore made hereunder.  A Subsidiary Guarantor’s
“Percentage” on any date shall mean the percentage obtained by dividing (a) the
Adjusted Net Assets of such Subsidiary Guarantor on such date by (b) the sum of
the Adjusted Net Assets of all Subsidiary Guarantors on such date.  “Adjusted
Net Assets” means, for each Subsidiary Guarantor on any date, the lesser of
(i) the amount by which the fair value of the property of such Subsidiary
Guarantor exceeds the total amount of liabilities, including contingent
liabilities, but excluding liabilities under this Guaranty, of such Subsidiary
Guarantor on such date and (ii) the amount by which the present fair salable
value of the assets of such Subsidiary Guarantor on such date exceeds the amount
that will be required to pay the probable liability of such Subsidiary Guarantor
on its debts, excluding debt in respect of this Guaranty, as they become
absolute and matured.

 

SECTION 11.                          LIMITATION OF LIABILITY.

 

Each Subsidiary Guarantor hereby confirms that it is the intention of such
Subsidiary Guarantor that the guarantee by such Subsidiary Guarantor pursuant to
this Guaranty not

 

13

--------------------------------------------------------------------------------


 

constitute a fraudulent transfer or conveyance for purposes of Title 11 of the
United States Code, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar applicable Federal or state law (all such
statutes and laws are collectively referred to as “Fraudulent Conveyance
Laws”).  To effectuate the foregoing intention, each Subsidiary Guarantor hereby
irrevocably agrees that the obligations of such Subsidiary Guarantor under this
Guaranty shall be limited to the amount as will, after giving effect to all
rights to receive any collections from or payments by or on behalf of any other
Subsidiary Guarantor in respect of the obligations of such other Subsidiary
Guarantor pursuant to Section 10 hereof, result in the obligations of such
Subsidiary Guarantor under this Guaranty not constituting such a fraudulent
transfer or conveyance.  In the event that the liability of any Subsidiary
Guarantor hereunder is limited pursuant to this Section 11 to an amount that is
less than the total amount of the Guaranteed Obligations, then it is understood
and agreed that the portion of the Guaranteed Obligations for which such
Subsidiary Guarantor is liable hereunder shall be the last portion of the
Guaranteed Obligations to be repaid.

 

SECTION 12.                          NEGATIVE PLEDGE.

 

Except as permitted under Section 10.5 of the Note Purchase Agreement, no
Subsidiary Guarantor will create any Lien on its assets to any other Person
during the pendency of this Guaranty.

 

SECTION 13.                          SUPPLEMENTAL AGREEMENT.

 

Upon execution and delivery by a Subsidiary of a Supplemental Agreement
substantially in the form of Exhibit A hereto, such Subsidiary shall become a
Subsidiary Guarantor hereunder with the same force and effect as if originally
named as a Subsidiary Guarantor herein.  The execution and delivery of any such
instrument shall not require the consent of any other Subsidiary Guarantor
hereunder.  The rights and obligations of each Subsidiary Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Subsidiary Guarantor as a party to this Guaranty.

 

SECTION 14.                          DEFINITIONS AND TERMS GENERALLY.

 

                (a)       Unless otherwise defined herein, capitalized terms
defined in the Note Purchase Agreement are used herein as defined therein.  In
addition, the following terms shall have the following meanings.

 

“Adjusted Net Assets” has the meaning specified in Section 10 hereof.

 

“Fraudulent Conveyance Laws” has the meaning specified in Section 11 hereof.

 

“Guaranteed Obligations” has the meaning specified in Section 1 hereof.

 

“Guaranty” has the meaning specified in the introduction hereto.

 

14

--------------------------------------------------------------------------------


 

“Holders” has the meaning specified in the introduction hereto.

 

“Material Adverse Effect” means a material adverse effect (a) on the business,
financial condition, operations or Properties of a Subsidiary Guarantor taken as
a whole or (b) on its ability to perform its obligations hereunder.

 

“Maximum Guaranteed Amount” shall mean, for each Subsidiary Guarantor, the
maximum amount which any Subsidiary Guarantor could pay under this Guaranty
without having such payment set aside as a fraudulent transfer or conveyance or
similar action under Fraudulent Conveyance Law.

 

“Note Purchase Agreement” has the meanings specified in the Recitals hereto.

 

“Notes” has the meanings specified  in the Recitals hereto.

 

“Percentage” has the meaning specified in Section 10 hereof.

 

“Subsidiary Guarantor” has the meaning specified in the introduction hereto.

 

                (b)       Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  All references herein to Sections and Exhibits
shall be deemed references to Sections of, and Exhibits to, this Guaranty unless
the context shall otherwise require.

 

SECTION 15.                          NOTICES.

 

All notices under the terms and provisions hereof shall be in writing (with
charges prepaid), and shall be delivered or sent by hand, by telecopy, by
express courier service or by registered or certified mail, return receipt
requested, postage prepaid, addressed,

 

(a)           if to any Holder, at the address set forth in the Note Purchase
Agreement, or at such other address as any such Holder shall from time to time
designate to the Company, or

 

(b)           if to a Subsidiary Guarantor, at the address of such Subsidiary
Guarantor set forth on the signature pages hereto or at such other address as
such Subsidiary Guarantor shall from time to time designate in writing to each
Holder.

 

A notice or communication shall be deemed to have been duly given and effective:

 

(a)                                  when delivered (whether or not accepted),
if personally delivered;

 

(b)                                 five business days after being deposited in
the mail, postage prepaid, if delivered by first-class mail (whether or not
accepted);

 

15

--------------------------------------------------------------------------------


 

(c)                                  when sent, if sent via facsimile;

 

(d)                                 when delivered if sent by registered or
certified mail (whether or not accepted); and

 

(e)                                  on the next Business Day if timely
delivered by an overnight air courier, with charges prepaid (whether or not
accepted).

 

SECTION 16.                          AMENDMENTS, ETC.

 

No amendment, alteration, modification or waiver of any term or provision of
this Guaranty, nor consent to any departure by any Subsidiary Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and consented to by the Required Holders provided, however, that any amendment,
alteration, modification or waiver of the terms and conditions contained in
Section 1 hereof shall require consent from all Holders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

SECTION 17.                          CONSENT TO JURISDICTION; SERVICE OF
PROCESS.

 

                (a)       Each Subsidiary Guarantor irrevocably submits to the
nonexclusive in personam jurisdiction of any New York State or federal court
sitting in New York City, over any suit, action or proceeding arising out of or
relating to this Guaranty or the Notes.  To the fullest extent it may
effectively do so under applicable law, each Subsidiary Guarantor irrevocably
waives and agrees not to assert, by way of motion, as a defense or otherwise,
any claim that it is not subject to the in personam jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

                (b)       Each Subsidiary Guarantor agrees, to the fullest
extent it may effectively do so under applicable law, that a final judgment in
any suit, action or proceeding of the nature referred to in paragraph (a) of
this Section 17 brought in any such court shall be conclusive and binding upon
such party, subject to rights of appeal and may be enforced in the courts of the
United States of America or the State of New York (or any other courts to the
jurisdiction of which such party is or may be subject) by a suit upon such
judgment.

 

                (c)       Each Subsidiary Guarantor consents to process being
served in any suit, action or proceeding of the nature referred to in paragraph
(a) of this Section 17 by mailing a copy thereof by registered or certified
mail, postage prepaid, return receipt requested, to the address of each
Subsidiary Guarantor specified in Section 15 or at such other address of which
the Holders shall then have been notified pursuant to said Section or to any
agent for service of process appointed pursuant to the provisions of
Section 27.  Each Subsidiary Guarantor agrees that such service upon receipt
(i) shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding and (ii) shall, to the full extent permitted by
law, be taken and held to

 

16

--------------------------------------------------------------------------------


 

be valid personal service upon and personal delivery to such party.  Notices
hereunder shall be conclusively presumed received as evidenced by a delivery
receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

                (d)       Nothing in this Section 17 shall affect the right of
any holder of Notes to serve process in any manner permitted by law, or limit
any right that the holders of any of the Notes may have to bring proceedings
against any Subsidiary Guarantor in the courts of any appropriate jurisdiction
or to enforce in any lawful manner a judgment obtained in one jurisdiction in
any other jurisdiction.

 

SECTION 18.                          WAIVER OF JURY TRIAL.

 

EACH SUBSIDIARY GUARANTOR AND BY ITS ACCEPTANCE HEREOF EACH HOLDER, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IRREVOCABLY AND UNCONDITIONALLY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LEGAL OR EQUITABLE ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, ANY OTHER NOTE DOCUMENT
TO WHICH IT IS A PARTY OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR THE
SUBJECT MATTER OF ANY OF THE FOREGOING.

 

SECTION 19.                          SURVIVAL.

 

All warranties, representations and covenants made by each Subsidiary Guarantor
herein or in any written certificate or other instrument required to be
delivered by it or on its behalf hereunder or under the Note Purchase Agreement
shall constitute warranties and representations by such Subsidiary Guarantor and
shall be considered to have been relied upon by the Holders and shall survive
the execution and delivery of this Guaranty, regardless of any investigation
made by any Holder or on such Holder’s behalf.

 

SECTION 20.                          SEVERABILITY.

 

Any provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  To the extent permitted by applicable law, each Subsidiary
Guarantor hereby waives any provision of law that renders any provisions hereof
prohibited or unenforceable in any respect.

 

SECTION 21.                          SUCCESSORS AND ASSIGNS.

 

The terms of this Guaranty shall be binding upon each Subsidiary Guarantor and
its successors and assigns and shall inure to the benefit of the Holders and
their respective successors and assigns.

 

17

--------------------------------------------------------------------------------


 

SECTION 22.                          TABLE OF CONTENTS; HEADINGS.

 

The section and paragraph headings in this Guaranty and the table of contents
are for convenience of reference only and shall not modify, define, expand or
limit any of the terms or provisions hereof, and all references herein to
numbered sections, unless otherwise indicated, are to sections in this Guaranty.

 

SECTION 23.                          COUNTERPARTS.

 

This Guaranty may be executed in any number of counterparts (including by
facsimile counterparts), each of which shall be an original, but all of which
together shall constitute one instrument.

 

SECTION 24.                          GOVERNING LAW.

 

This Guaranty shall in all respects be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
regard to the conflicts of laws principles of such state.

 

SECTION 25.                          RELEASE.

 

Notwithstanding any other provision hereof to the contrary, including without
limitation Section 3(c)(v), 3(c)(xiv) and 3(c)(xv), a Subsidiary Guarantor shall
be automatically released from its guaranty hereunder upon the sale or exchange
of all of the stock or the assets of such Subsidiary Guarantor if such sale is
permitted pursuant to Section 10.6 of the Note Purchase Agreement.

 

SECTION 26.                          COVENANT COMPLIANCE.

 

Each Subsidiary Guarantor agrees to comply with each of the covenants contained
herein and in the Note Purchase Agreement that imposes or purports to impose, by
reference to such Subsidiary Guarantor, express or otherwise, through agreements
with the Company, restrictions or obligations on such Subsidiary Guarantor.

 

SECTION 27.                          APPOINTMENT  OF PROCESS AGENT.

 

Each Subsidiary Guarantor hereby designates and appoints the Company, as its
authorized agent to accept and acknowledge on behalf of each Subsidiary
Guarantor service of any and all process which may be served in any such action,
suit or proceeding with respect to any matter as to which it has submitted to
jurisdiction as set forth in Section 17, and it agrees that service upon such
authorized agent shall be deemed in every respect service of process upon a
Subsidiary Guarantor or its respective successors or assigns, and, to the extent
permitted by applicable law, shall be taken and held to be valid personal
service upon it.  Such designation and appointment shall be irrevocable.  Each
Subsidiary Guarantor represents and warrants that the Company has agreed to act
as such agent for service of process on behalf of each Subsidiary

 

18

--------------------------------------------------------------------------------


 

Guarantor.  Each Subsidiary Guarantor will take all action, including the filing
of any and all documents and instruments, as may be necessary to continue in
full force and effect the designation and appointment as such agent of the
Company or such other corporation as shall be satisfactory to the Required
Holders, so that each Subsidiary Guarantor shall at all times have an agent for
service of process for the above purposes in the County of New York, State of
New York.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party hereto has caused this Guaranty to be duly
executed as of the date first above written.

 

 

 

GFI GROUP LLC

 

a New York limited liability company

 

 

 

By:

 

 

 

Name:

 

Title:

 

Address:

 

 

 

 

 

GFINET INC.

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

Address:

 

 

 

 

 

GFI BROKERS LLC

 

a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

Title:

 

Address:

 

20

--------------------------------------------------------------------------------


 

 

INTERACTIVE VENTURES LLC

 

a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

Title:

 

Address:

 

 

 

 

 

FENICS SOFTWARE INC.

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

Address:

 

 

 

 

 

AMEREX BROKERS LLC., a Delaware limited
liability company

 

 

 

By:

 

 

 

Name:

 

Title:

 

Address:

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF SUPPLEMENTAL AGREEMENT

 

SUPPLEMENTAL AGREEMENT dated as of                         ,          from
                            , a                corporation (the “New
Subsidiary”), for the benefit of the Holders (as defined in the Guaranty
referred to below).  Capitalized terms used herein without definition shall have
the respective meanings ascribed thereto in the Subsidiary Guaranty Agreement,
dated as of January 30, 2008 (the “Guaranty”), from each of: GFI Group LLC, a
New York limited liability company; GFINET Inc., a Delaware corporation; GFI
Brokers LLC, a Delaware limited liability company; Interactive Ventures LLC, a
Delaware limited liability company; Fenics Software Inc., a Delaware
corporation; Amerex Brokers, LLC., a Delaware limited liability company; and
such other Subsidiaries (as defined below) as shall become parties thereto in
accordance therewith, for the benefit of the Holders (as such term is defined in
such Guaranty).

 

WHEREAS, GFI Group Inc., a Delaware corporation (the “Company”), has issued and
sold $60,000,000 7.17% Senior Notes due January 30, 2013 (the “Notes”) pursuant
to the Note Purchase Agreement, dated as of January 30, 2008 (as amended,
modified or supplemented from time to time, the “Note Purchase Agreement”) among
the Company and the purchasers named therein.

 

WHEREAS, the New Subsidiary is a Subsidiary of the Company.

 

WHEREAS, certain of the existing Subsidiaries of the Company have entered into
the Guaranty.

 

WHEREAS, the Note Purchase Agreement requires that certain Subsidiaries become
party to the Guaranty (as a Subsidiary Guarantor).

 

WHEREAS, the New Subsidiary acknowledges that it will derive substantial
benefits from the issuance of the Notes and the execution and delivery of each
Note Document.

 

WHEREAS, the Guaranty specifies that additional Subsidiaries may become
Subsidiary Guarantors under such Guaranty by execution and delivery of an
instrument in the form of this Agreement.  The undersigned Subsidiary is
executing this Agreement in accordance with the requirements of the Note
Purchase Agreement in order to become a Subsidiary Guarantor under the Guaranty
as consideration for the Notes previously purchased.

 

NOW, THEREFORE, the New Subsidiary Guarantor agrees as follows:

 

                    Section 1.       Guaranty.  In accordance with Section 13 of
the Guaranty, the New Subsidiary by its signature hereto shall become a
Subsidiary Guarantor under such Guaranty with the same force and effect as if
originally named therein as a Subsidiary Guarantor and the New Subsidiary hereby
(a) agrees to all the terms and provisions of such Guaranty applicable to it as
a Subsidiary Guarantor thereunder, (b) represents and warrants that the
representations and warranties made by it as a Subsidiary Guarantor are true and
correct on and as of the date hereof

 

--------------------------------------------------------------------------------


 

with the same effect as though made on and as of the date hereof,
(c) acknowledges receipt of a copy of and agrees to be obligated and bound by
the terms of such Guaranty, and (d) agrees that each reference to a “Subsidiary
Guarantor” in such Guaranty shall be deemed to include the New Subsidiary.

 

                    Section 2.       Enforceability.  The New Subsidiary hereby
represents and warrants that this Agreement has been duly authorized, executed
and delivered by the New Subsidiary and constitutes a legal, valid and binding
obligation of the New Subsidiary enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the applicability of
creditors’ rights generally and by equitable principles of general applicability
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

                    Section 3.       Effect on Guaranty.  Except as expressly
supplemented hereby, the Guaranty shall continue in full force and effect.

 

                    Section 4.       GOVERNING LAW.  THIS AGREEMENT SHALL IN ALL
RESPECTS BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAWS
PRINCIPLES OF SUCH STATE.

 

                    Section 5.       Savings Clause.  To the fullest extent
permitted under applicable law, in the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect with respect to the New Subsidiary, no party hereto shall be
required to comply with such provision for so long as such provision is held to
be invalid, illegal or unenforceable, and the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired.  The parties shall endeavor in good-faith negotiations
to replace any invalid, illegal or unenforceable provisions with valid
provisions, the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

 

                    Section 6.       Notices.  All communications to the New
Subsidiary shall be given to it at the address or telecopy number set forth
under its signature hereto.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary has duly executed this Agreement as of
the day and year first above written.

 

 

[NEW SUBSIDIARY]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

3

--------------------------------------------------------------------------------